Citation Nr: 1106433	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-14 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-operative residuals of 
squamous cell carcinoma of the base of the tongue, with 
involvement of the larynx, including as attributable to exposure 
to asbestos and/or herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to April 
1976; he did not have service in the Republic of Vietnam 
(Vietnam).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.

Clarification of Issue on Appeal

The Board notes that initially, the RO mischaracterized the issue 
on appeal as a petition to reopen a previously denied claim of 
entitlement to service connection for post-operative residuals of 
squamous cell carcinoma of the base of the tongue, with 
involvement of the larynx.  The Veteran's claim was initially 
denied in a January 2005 rating decision.  Within one year from 
that date, the Veteran submitted a statement from his private 
oncologist in support of his claim, constructively considered a 
Notice of Disagreement.  In January 2006, the RO issued a rating 
decision, which indicated that the January 2005 rating decision 
was final and that the Veteran had not submitted new and material 
evidence sufficient to reopen his claim.  The Board finds that 
while one year may have passed at the time the RO issued the 
January 2006 rating decision, the RO was incorrect in stating 
that the January 2005 rating decision had become final.  The 
Veteran subsequently disagreed with the January 2006 rating 
decision and it was timely perfected in May 2007.  Thus, the 
issue on appeal has been recharacterized to afford the Veteran a 
decision on the merits.

Hearing

In June 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.

Prior Remand

This claim came before the Board in September 2009.  At that 
time, it was remanded to the Appeals Management Center (AMC) for 
additional evidentiary development, to include obtaining the 
Veteran's Service Personnel File.  Thereafter, the claim was 
returned to the Board.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand orders 
of the Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  See Stegall v. West, 11 
Vet.App. 268 (1998).  

Veterans Health Administration (VHA) Medical Opinion

In June 2010, the Board requested a medical opinion from the VHA 
in accordance with 38 C.F.R. § 20.901(a) (2010).  The requested 
opinion has been provided and associated with the Veteran's 
claims file.  The VHA opinion has been provided to the Veteran 
and his representative.  The Veteran was afforded 60 days to 
provide additional argument or evidence.  The Veteran submitted 
additional evidence after receipt of the VHA opinion, in which 
specifically waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  The Veteran did not have active duty service in Vietnam.

2.  The Veteran is not shown by the competent evidence of record 
to have been exposed to asbestos during active duty service.

3.  The Veteran is not shown by the competent evidence of record 
to have been exposed to asbestos during active duty service.

4.  The preponderance of the evidence is against a finding that 
the Veteran suffers from post-operative residuals of squamous 
cell carcinoma of the base of the tongue, with involvement of the 
larynx, as the result of a disease or injury in active duty 
service, to include exposure to asbestos and herbicides.


CONCLUSION OF LAW

Post-operative residuals of squamous cell carcinoma of the base 
of the tongue, with involvement of the larynx, were not incurred 
in or aggravated by active duty service, nor may it be presumed 
to be related thereto.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Prior to and following the initial adjudication of the Veteran's 
claim, letters dated in August 2004 and May 2007 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  A 
notice letter dated in June 2009 informed the Veteran of how VA 
determines the appropriate disability rating or effective date to 
be assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, as the Board has 
concluded that the preponderance of the evidence is against the 
claim for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot.  Id.

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Board is 
aware that in a September 2004 letter to his Congressman, the 
Veteran's wife indicated that the Veteran was awarded entitlement 
to Social Security Administration (SSA) disability benefits due 
to his post-operative residuals of squamous cell carcinoma of the 
base of the tongue, with involvement of the larynx; however, the 
duty to obtain records only applies to records that are 
"relevant" to the claim.  See 38 U.S.C.A. § 5103A(b)(1) (2010); 
see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the 
Federal Rule of Evidence 401 defining "relevant evidence" as 
"evidence having any tendency to make the existence of any fact 
that is of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The evidence of record clearly establishes that 
the Veteran currently suffers from the disability claimed.  What 
is "of consequence" in this case is whether the Veteran was 
exposed to asbestos or to herbicides in service.  There is no 
indication that his SSA records would include any such 
information.  Remanding the case to obtain such records would 
serve no useful purpose.  Additionally, the Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the Veteran was provided a VHA medical opinion in August 
2010, which has been included in the claims file for review.  The 
VHA opinion involved a thorough review of the claims file and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the Veteran's claim.

Additionally, the Board finds there has been substantial 
compliance with its September 2009 remand directives.  The Board 
notes that the Court has recently noted that "only substantial 
compliance with the terms of the Board's engagement letter would 
be required, not strict compliance."  See D'Aries v. Peake, 22 
Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (holding that there was no Stegall (Stegall v. 
West, 11 Vet. App. 268) violation when the examiner made the 
ultimate determination required by the Board's remand.)  The 
record indicates that the Appeals Management Center (AMC) 
obtained the Veteran's Service Personnel Folder.  The AMC later 
issued a December 2009 Supplemental Statement of the Case.  Based 
on the foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall, supra, 
(finding that a remand by the Board confers on the appellant the 
right to compliance with its remand orders).  Therefore, in light 
of the foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 38 
C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the Veteran is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The Veteran has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.



II.  The Merits of the Claim

The Veteran contends that he currently suffers from the post-
operative residuals of squamous cell carcinoma of the base of the 
tongue, with involvement of the larynx, as a result of his in-
service exposure to either asbestos or herbicides.  Specifically, 
the Veteran alleges that during his time in service, his Military 
Occupational Specialty (MOS) of asphalt equipment operator 
required him to participate in demolition projects, which 
involved the removal of large amounts of asbestos.  Further, the 
Veteran stated that while stationed at Fort Rucker and while on 
temporary duty (TDY) to Eglin Air Force Base, he was required to 
use Agent Orange to defoliate areas on the bases prior to pouring 
asphalt for helicopter landing pads.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2010).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).


There is no specific statutory guidance with regard to asbestos-
related claims, nor has the Secretary promulgated any regulations 
in regard to such claims.  However, VA has issued a circular on 
asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-
Related Diseases (May 11, 1988) (DVB Circular) provides 
guidelines for considering compensation claims based on exposure 
to asbestos.

The information and instructions from the DVB Circular have been 
included in a VA Adjudication Procedure Manual, M21-1 (M21-1MR), 
Part IV.  The Court has held that VA must analyze a veteran's 
claim of entitlement to service connection for asbestosis or 
asbestos-related disabilities under the administrative protocols 
of these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The DVB Circular guidelines note that the most common disease 
caused by exposure to asbestos is interstitial pulmonary fibrosis 
(asbestosis).  "Asbestosis is a pneumoconiosis due to asbestos 
particles."  See McGinty, 4 Vet. App. at 429 (1993).

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in individuals 
who smoke cigarettes and have had prior asbestos exposure.  As to 
occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  See M21-1MR, 
Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

The clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung disease.  
See M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  VA must 
ascertain whether there is evidence of exposure before, during, 
or after service; and determine whether the disease is related to 
exposure in service.  See Dyment, supra; Nolen v. West, 12 Vet. 
App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 
(2000).  The latency period for asbestos-related diseases varies 
from 10 to 45 or more years between first exposure and 
development of the disease, and that an asbestos-related disease 
can develop from brief exposure to asbestos.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 
C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e) 
(2010).  

A veteran who, during active military, naval, or air service, 
served in Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  Service in 
Vietnam includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 
38 C.F.R. § 3.307(a)(6)(iii) (2010).  

The diseases alluded to above include chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) 
(2010).  A recent amendment to that regulation added hairy cell 
leukemia and other chronic B-cell leukemias, Parkinson's disease, 
and ischemic heart disease, to the list of diseases associated 
with exposure to certain herbicide agents.  See 75 Fed. Reg. 
53202 (August 31, 2010).

Even where the criteria for service connection under the 
provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not 
precluded from establishing entitlement to service connection by 
proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

In July 2002, the Veteran was seen with history of a left 
progressively enlarging mid-cervical mass.  Fine-needle 
aspiration was performed, which revealed results consistent with 
a poorly differentiated carcinoma.  Shortly thereafter, the 
Veteran underwent direct laryngoscopy with esophagoscopy and 
biopsy of suspicious lesions.  The Veteran's post-operative 
diagnosis was squamous cell carcinoma, involving the left base of 
the tongue.  See O.U.M.C. Treatment Record, July 30, 2002.  
Thereafter, the Veteran underwent definitive external beam 
radiotherapy for his oropharyngeal carcinoma, followed by a 
direct laryngoscopy and left neck dissection in December 2002.  
See O.U.M.C. Treatment Record, December 14, 2002.  Clearly, the 
evidence demonstrated that the Veteran has satisfied element (1) 
under Hickson, current disability.  See Hickson, supra.

Review of the Veteran's service records reveals that he served on 
active duty from October 1974 to April 1976 and, as alleged, his 
MOS was that of asphalt equipment operator.  Service personnel 
records reflect that the Veteran had basic combat training at 
Fort Jackson, South Carolina, and that the remainder of his time 
in service was at Fort Rucker, Alabama.  The Veteran did not have 
any foreign service in Vietnam and there is no indication that he 
served on TDY to Eglin Air Force Base.  Service treatment records 
indicate that the Veteran was treated for severe cystic acne 
beginning in July 1975, but there was no evidence that the 
Veteran complained of or was treated for any mouth, esophageal, 
or neck disabilities during his time in service.  

Asbestos Exposure

With respect to the Veteran's claim that his current disability 
is related to asbestos exposure, the Board notes that the 
Veteran's MOS of asphalt equipment operator is not consistent 
with his claim that his duties associated therewith would expose 
him to asbestos.  Furthermore, the Veteran's service treatment 
records do not refer to any asbestos exposure.  In short, the 
contention that the Veteran was exposed to asbestos in service 
amounts to mere speculation on his part and is not substantiated 
by any objective evidence in the file.  The Board accordingly 
finds that the Veteran was not exposed to asbestos in service.  
Accordingly, the Veteran has failed to establish Hickson element 
(2), evidence of in-service disease or injury, with respect to 
asbestos exposure.  See Hickson, supra.

Turning to Hickson element (3), nexus, the Board is free to favor 
one medical opinion over another, provided it offers an adequate 
basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 
(1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran has submitted an undated letter from M.B., M.D., 
stating that the Veteran had a recurrence of tongue cancer and 
underwent additional surgical resection with a laryngectomy and 
radiation therapy in June 2004.  Dr. M.B. stated that following 
some additional medical research, she found that although there 
is no definite causal relationship between asbestos exposure and 
the development of head and neck cancers, there was substantial 
evidence, which suggested a relationship between asbestos 
exposure and the development of head and neck cancers.  Dr. M.B. 
concluded that asbestos exposure may have caused the Veteran's 
development of cancer especially since other traditional risk 
factors such as smoking, drinking alcohol, and family history is 
absent in the Veteran.  See Statement of M.B., M.D., undated.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Here, not only is there no evidence 
that the Veteran was ever exposed to asbestos during his time in 
service, the medical opinion provided consists of pure 
speculation and is determined to lack probative value.


With respect to the Veteran's contentions that his tongue cancer 
is the result of asbestos exposure, the Board observes that lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  In the present case, the Board finds 
that the Veteran is certainly competent to report his current 
experience with regard to his tongue cancer.  He is not, however, 
credible to diagnose his condition as being due to asbestos 
exposure as he is not a medical professional, nor has the medical 
evidence established that his tongue cancer was the result of 
exposure to asbestos. 

The Board finds that the August 2010 VHA opinion is the most 
persuasive in this case.  The physician opined that it was 
unlikely that exposure to asbestos caused the Veteran's tongue 
cancer.  "Though the cancer eventually spread to the larynx, it 
did not originate in the larynx and therefore does not share its 
origin with respiratory cancers (mesothelioma, lung, trachea, and 
larynx), which are caused by asbestos exposure."  See VHA 
Opinion, August 23, 2010.  

With respect to Combee considerations, in the absence of an in-
service incurrence of disease or injury, it follows that Hickson 
element (3), medical nexus, is necessarily lacking as well.  

Accordingly, the Board finds that the Veteran's claim of 
entitlement to service connection for post-operative residuals of 
squamous cell carcinoma of the base of the tongue, with 
involvement of the larynx, as a result of asbestos exposure, 
fails on the basis of Hickson elements (2) and (3).





Herbicide Exposure

Alternatively, the Veteran appears to assert that he was exposed 
to herbicides while on TDY at Eglin Air Force Base, Florida, in 
September 1975, as well as while he was stationed at Fort Rucker.

Records from the Agency for Toxic Substances & Disease Registry 
(ATSDR), a federal public health agency of the U.S. Department of 
Health and Human Services, in a Petitioned Public Health 
Assessment, show that between 1962 and 1970, the United States 
Air Force conducted tests at Eglin Air Force Base to evaluate the 
effectiveness of spray patterns used in delivering various 
herbicides including Agent Orange.  Further, ATSDR records show 
that Agent Orange and other herbicides were stored at Eglin Air 
Force Base.  See, e.g., www.atsdr.cdc.gov/hac / pha/eglin/egl-
p2.html.

In addition, materials from the U.S. Department of Defense reveal 
that Eglin Air Force Base was the site of testing of herbicide 
agents Orange, Purple, White, and Blue.  These documents reveal 
that Agent Orange was tested from 1962 to 1968, Agent Purple was 
tested from 1962 to 1968, Agent White was tested from 1967 to 
1970, and Agent Blue was tested from 1968 to 1970.  Notably, a 
small, 2-square mile remote area of Eglin (which is reported to 
be approximately 724 square miles) was used to test the 
aforementioned herbicides from 1962 to 1970.

After a complete review of the claims file, the Board concludes 
that the probative evidence of record does not support the 
Veteran's contention that the post-operative residuals of 
squamous cell carcinoma of the base of the tongue, with 
involvement of the larynx, are the result of herbicide exposure 
in service.  As noted above, although the spraying of herbicides 
did take place at Eglin Air Force Base, there is no evidence to 
substantiate the Veteran's claim that he was ever on TDY to Eglin 
Air Force Base, nor did the herbicide spraying occur during the 
time that the Veteran was in service.  In fact, herbicides had 
not been used at Eglin Air Force Base for more than five years by 
the time the Veteran entered active duty service.  

Although the Veteran has alleged the use of Agent Orange or other 
herbicide agents during his service at Fort Rucker, Alabama, 
neither the Department of Defense or VA has any objective 
evidence that herbicide agents were ever used at Fort Rucker, 
Alabama, at any time.

For the reasons stated above, the Board finds that Hickson 
element (2) is not satisfied, and the claim fails on that basis 
alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, nexus.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 
92 (1995) [the Board has the fundamental authority to decide a 
claim in the alternative].  With respect to Hickson element (3), 
cancer of the lung, bronchus, larynx, or trachea, is presumed to 
be service connected when a veteran has had Agent Orange 
exposure.  See 38 C.F.R. § 3.309(e) (2010).  While the Board is 
certainly aware of the positive medical evidence of record, 
providing positive medical nexus opinions connecting the 
Veteran's disability and Agent Orange exposure, there is no 
evidence of such.  Accordingly, there can be no presumed medical 
nexus.

With respect to Combee considerations, in the absence of an in-
service incurrence of disease or injury, it follows that Hickson 
element (3), medical nexus, is necessarily lacking as well.  

With respect to the Veteran's contentions that his tongue cancer 
is the result of Agent Orange exposure, the Board again observes 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau, supra.  See also Barr, 
supra.  In the present case, the Board finds that the Veteran is 
certainly competent to report his current experience with regard 
to his tongue cancer.  He is not, however, credible to diagnose 
his condition as being due to Agent Orange exposure as he is not 
a medical professional, nor has the medical evidence established 
that his tongue cancer was the result of exposure to Agent 
Orange.  Accordingly, Hickson element (3) is also not satisfied.  
See Hickson, supra.

In sum, the Board finds that the Veteran's claim of entitlement 
to service connection for post-operative residuals of squamous 
cell carcinoma of the base of the tongue, with involvement of the 
larynx, as a result of herbicide exposure, fails on the basis of 
Hickson elements (2) and (3).


ORDER

Entitlement to service connection for post-operative residuals of 
squamous cell carcinoma of the base of the tongue, with 
involvement of the larynx, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


